Case 7:01-cr-00216-CM Document 493 Filed 03/24/20 cam 1of =

RETR r| ny RALU

\\ \\. Wid Til =
LEVITT & KAIZER :

ATTORNEYS AT LAW

 

RICHARD WARE LEVITT* 40 FULTON STREET TELEPHONE

nevitt@landkiaw.com 93rd FLOOR (212) 480-4000

NICHOLAS G. KAIZER* NEW YORK, NEW YORK 10038-5077 Bases eLe

nkaizer@landkicw.com ee D (212) 480-4444
f -

ZACHARY SEGAL" ; ; % |2 >

EMILY GOLUB

of counsel ‘
emilygolublaw@gmail.com ny g g
Sia . yn

2 1§ [20 hoy
March 24, 2020
The Honorable Colleen McMahon
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl St.,
New York, NY 10007-1312

Re: United States v. Mordechai Samet, 01 Cr. 216 (CM)

Dear Judge McMahon:

We respectfully seek the Court’s permission to file a reply to the Government’s

opposition to our motion to reduce Mr. Samet’s sentence. We propose to reply on or before April
14, 2020. The Government consents to this request.

Respectfully,

fiod for

Richard Levitt

cc: AUSA Margaret Feinzig (by ECF and email)

 

 
